DETAILED ACTION
Claims 1-25 are pending as amended on 06/23/21,
claims 20-25 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on June 23, 2021.  Claims 1, 7-8, 10-11 & 16-17 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Objections
Claims 7-8 & 16-17 are objected to because of the following grammatical informalities: the range limitation “is heated to a temperature of about…to about” should be reworded; i.e. “is heated to a temperature within the range of about…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-11, 14-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loubet, US 4,014,733.
With regard to claims 1, 10-11 & 19, Loubet teaches various standard methods of forming IGUs, comprising extruding thermoplastic spacer material (15) via a nozzle (8) 
With regard to claims 4-5 & 14-15, Loubet teaches heating via infrared radiation/convection (i.e. ovens, resistive metal heaters) [Col. 3, 35-67, Col. 5, 28-30].
With regard to claim 6, heating occurs prior to pressing the elements together.
With regard to claims 7-8 & 16-17, heating occurs in said ranges [Col. 3, 66-67].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 12-13 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loubet, US 4,014,733.
With regard to claims 2-3 & 12-13, the teachings of Loubet have been detailed above, and while the prior art does not expressly disclose the claimed “wet-out” percentages/times, it does teach that heating spacers/panes prior to assembly (as in Applicants’ invention) improve wetting, and so it is believed that either the prior art would implicitly meet these limitations or otherwise render them obvious to arrive at during the course of routine experimentation with different thermoplastic materials and heating types/temperatures.

With regard to claims 9 & 18, the subsequent application of an art-conventional “secondary sealant” is a widespread finishing step for a manufactured IGU assembly and would have been prima facie obvious for one of ordinary skill to follow up with, in order to better seal & shape the final product in a well-known post-processing stage.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilz, US 4,109,432 in view of Applicant’s Admitted Prior Art (AAPA).
With regard to claims 1, 10-11 & 19, Pilz teaches various standard methods of forming IGUs, comprising applying spacers (3) to two lites (1/2) and heating/pressing all three to form an IGU (throughout, e.g. abstract, [Col. 3, 65 – Col. 4, 31 & FIG. 1-5]).  The spacer is formed via extrusion in the conventional manner (abstract).
While this reference does not expressly disclose that the spacer is extruded onto the glass directly, this was already conventional practice in this art, as noted for example by Applicants [0002].  It would have been obvious for one of ordinary skill in the art to combine the teachings of AAPA with those of Pilz, in order to yield a conventional, extruded spacer IGU assembly with preheated glass panes “which will improve the connection” between the glass and thermoplastic materials [Col. 3, 9-10].
With regard to claims 2-3 & 12-13, while the prior art does not expressly disclose the claimed “wet-out” percentages/times, it does teach that heating spacers/panes prior to assembly (as in Applicants’ invention) “will improve the connection”, and so it is believed that either the prior art would implicitly meet these limitations or otherwise 
With regard to claims 4-5 & 14-15, Pilz teaches heating via infrared radiation/convection (i.e. flame) [FIG. 1].
With regard to claim 6, heating occurs prior to pressing [Col. 4, 20-31].
With regard to claims 7-8 & 16-17, heating in said ranges is taught [Col. 3, 5-11].
With regard to claims 9 & 18, the inner portion of element (3) which sits between the lites is considered to be a ‘spacer’ and the outer portion is considered to be a ‘sealant’ which is external to the spacer.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 23, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  With regard to Applicants’ assertion that the spacer taught by Pilz ‘must’ be pre-formed & cannot be extruded onto the panes because of its shape, this is unpersuasive, as said shape is determined by an extrusion die (the assertion that an extruded material would not include grooves is not explained).  Further, the extrusion of other, simpler spacer shapes onto preheated glass was also well-known in this art, as shown for example by Loubet.  The general practice of preheating parts prior to the deposition of molten thermoplastic – to avoid temperature shock in the preheated parts & premature cooling of the thermoplastic – was well-known in a variety of arts at the time of Applicants’ 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745